Name: Council Regulation (EC) No 2631/97 of 18 December 1997 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  industrial structures and policy;  agricultural activity;  chemistry
 Date Published: nan

 31 . 12 . 97 EN Official Journal of the European Communities L 356/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2631/97 of 18 December 1997 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Article 1 1 . For the quota period from 1 January to 31 December 1997, Annex I to Regulation (EC) Having regard to the proposal from the Commission , Whereas, by virtue of Regulation (EC) No 2505/96 ('), the Council opened Community tariff quotas for certain agri ­ cultural and industrial products; whereas Community demand for the products in question should be met under the most favourable conditions; whereas Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, and increased or extended in the case of certain existing tariff quotas, avoiding any disturbance to the markets for these products; Whereas it is no longer in the Community's interest to maintain a Community tariff quota on some of the products covered by the above Regulation , and those products should therefore be removed from the table in Annex I; No 2505/96 is hereby amended as follows :  order number 09.2711 : the amount of the tariff quota shall be altered to 850 000 tonnes,  order number 09.2867 : the amount of the tariff quota shall be altered to 225 tonnes,  order number 09.2943 : the amount of the tariff quota shall be altered to 50 000 000 units,  order number 09.2944: the amount of the tariff quota shall be altered to 44 000 000 units,  order number 09.2948 : the amount of the tariff quota shall be altered to 28 000 000 units . 2 . For the quota period from 1 July to 31 December 1997, Annex I to Regulation (EC) No 2505/96 is hereby amended as follows:  order number 09.2956 : the amount of the tariff quota shall be altered to 67 000 units . Article 2 The table in Annex I to Regulation (EC) No 2505/96 shall be replaced by the table annexed to this Regulation . Whereas in order to take account of amendments to the combined nomenclature , some of the Taric codes need to be changed; Whereas in view of the large number of amendments coming into effect on 1 January 1998 and in order to clarify matters for the user, these amendments should be made by replacing the table in Annex I to the above Regulation by the table in the Annex to this Regulation ; Whereas Regulation (EC) No 2505/96 should therefore be amended, Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall apply with effect from 1 January 1997, Article 1 (2) with effect from 1 July 1997 and Article 2 with effect from 1 January 1998 . (') OJ L 345, 31 . 12 . 1996, p. 1 . Regulation as last amended by Regulation (EC) No 1291 /97 (OJ L 176, 4. 7. 1997, p. 17). L 356/2 EN Official Journal of the European Communities 31 . 12. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1997. For the Council The President F. BODEN 31 . 12. 97 ( EN Official Journal of the European Communities L 356/3 ANNEX ANNEX I Order No CN code Ta rie code Description Amount of quota Quota duty (% ) Quota period 09.2701 ex 0301 92 00 ex 0302 66 00 ex 0303 76 00 10 10 10 Eels (Anguilla spp.) live , fresh, chilled or frozen, intended for processing by curing or skinning enterprises or for use in the industrial manufac ­ ture of products falling within CN code 1604(a) 4 000 tonnes 0 1 . 7. 1997 ­ 30 . 6 . 1998 09.2701 ex 0301 92 00 ex 0302 66 00 ex 0303 76 00 10 10 10 Eels (Anguilla spp.) live, fresh, chilled or frozen , intended for processing by curing or skinning enterprises or for use in the industrial manufac ­ ture of products falling within heading No 1604 (a) 2 000 tonnes 0 1 . 7 - 31 . 12 . 1998 09.2703 ex 2825 30 00 10 Vanadium oxides and hydroxides, not in the form of powder, only for the production of alloys (a) 13 000 tonnes 0 1 . 1 - 31 . 12 09.271 1 7202 41 10 7202 41 91 7202 41 99  Ferro-chromium containing by weight more than 4 % of carbon 765 000 tonnes 0 1 . 1 - 31 . 12 09.2713 ex 2008 60 19 ex 2008 60 39 10 11 / 19 Sweet cherries , marinated in alcohol , of a diameter not exceeding 19,9 mm, stoned, intended for the manufacture of chocolate products (a):  with a sugar content exceeding 9 % by weight  with a sugar content not exceeding 9 % by weight 2 000 tonnes 10(1 ) 10 1 . 1 - 31 . 12 09.2719 ex 2008 60 19 ex 2008 60 39 20 20 Sour cherries (Prunus cerasus), marinated in alcohol , of a diameter not exceeding 19,9 mm, stoned, intended for the manufacture of choco ­ late products (a):  with a sugar content exceeding 9 %  with a sugar content not exceeding 9 % by weight 2 000 tonnes 10(1 ) 10 1 . 1 - 31 . 12 09.2727 ex 3902 90 90 93 Synthetic poly-alpha-olefin having a kinetic viscosity of not less than 38 x 10-6 m2 s- · (38 centistokes) at 100 ° C, measured using the ASTM D 445 method 7 500 tonnes 0 1 . 1 - 31 . 12 09.2729 ex 0811 90 95 10 Boysenberries , preserved by freezing, not con ­ taining added sugar, for the processing indus ­ try (a) 1 500 tonnes 12 1 . 1 - 31 . 12 09.2799 ex 7202 49 90 10 Ferro-chromium containing 1,5 % or more but not more than 4 % by weight of carbon and not more than 70 % by weight of chromium 24 000 tonnes 0 1 . 1 - 31 . 12 L 356/4 EN Official Journal of the European Communities 31 . 12. 97 Order No CN code Taric code Description Amount of quota Quota duty (%) Quota period 09.2809 ex 3802 90 00 10 Acid-activated montmorillonite for the manufac ­ ture of self-copy paper (a) 1 0 000 tonnes 0 1 . 1 - 31 . 12 09.2811 ex 2902 90 80 20 4-benzylbiphenyl 300 tonnes 0 1 . 1 - 31 . 12 09.2829 ex 3824 90 95 19 Solid extract of the residual insoluble in aliphatic solvents obtained during the extraction of resin from wood, having the following characteristics :  a resin acid content by weight not exceeding 30 % ,  an acid number not exceeding 110, and  melting point of not less than 100 ° C 1 600 tonnes 0 1 . 1 - 31 . 12 09.2837 ex 2903 49 80 10 Bromochloromethane 700 tonnes 0 1 . 1 - 31 . 12 09.2841 ex 2712 90 99 10 Blend of J -alkenes containing by weight 80 % or more of 1 -alkenes of a chain-length of 20 and 22 carbon atoms 8 000 tonnes 0 1 . 1 - 31 . 12 09.2849 ex 0710 80 69 10 Mushrooms of the species Auricularia poly ­ tricha, (uncooked or cooked by steaming or boiling), frozen , for the manufacture of prepared meals (a) (b) 700 tonnes 0 1 . 1 - 31 . 12 09.2851 ex 2907 12 00 10 O-Cresol having a purity of not less than 98,5 % by weight 13 000 tonnes 0 1 . 1 - 31 . 12 09.2853 ex 2930 90 70 35 Glutathione 15 tonnes 0 1 . 1 - 31 . 12 09.2859 ex 2909 49 90 10 2,2 ' - Isopropylidene-bis (p-phenyleneoxy) diethanol solid form 1 300 tonnes 0 1 . 1 - 31 . 12 09.2867 ex 3207 40 80 10 Glass granulate, containing by weight:  73 % or more but not more than 77 % of silicon dioxide  1 2 % or more but not more than 1 8 % of dibroron trioxide and  4 % or more but not more than 8 % of poly ­ ethylene glycol 250 tonnes 0 1 . 1 - 31 . 12 09.2881 ex 3901 90 90 92 Chlorosulphonated polyethylene 6 000 tonnes 0 1 . 1 - 31 . 12 09.2887 ex 2905 50 10 10 2,2,2-Trifluoroethanol 350 tonnes 0 1 . 1 - 31 . 12 09.2889 3805 10 90  Sulphate turpentine 20 000 tonnes 0 1 . 1 - 31 . 12 09.2913 ex 2401 10 41 ex 240 1 1 0 49 ex 2401 10 50 ex 2401 10 70 ex 2401 10 90 ex 2401 20 41 ex 2401 20 49 ex 2401 20 50 ex 2401 20 70 ex 2401 20 90 10 10 10 10 10 10 10 10 10 10 Natural unmanufactured tobacco, whether or not cut in regular size, having a custom value of not less than ECU 450 per 100 kg net weight, for use as binder or wrapper for the manufacture of products falling within subheading 2402 10 00 (a) 6 000 tonnes 0 1 . 1 - 31 . 12 31 . 12. 97 EN Official Journal of the European Communities L 356/5 Order No CN code Taric code Description Amount of quota Quota duty (% ) Quota period 09.2914 ex 3824 90 95 26 Aqueous solution containing by weight not less than 40 % of dry betaine-extract and 5 % or more but not more than 30 % by weight of organic or inorganic salts 38 000 tonnes 0 1 . 1 - 31 . 12 09.2915 ex 3824 90 95 27 Silicon dioxide having a purity of 99 % or more by weight, in the form of the spherical particles dispersed in monoethylene glycol 60 tonnes 0 1 . 1 - 31 . 12 09.2917 2930 90 14  Cystine 600 tonnes 0 1 . 1 - 31 . 12 09.2918 ex 2910 90 00 50 1 ,2-Epoxybutan 500 tonnes 0 1 . 1 - 31 . 12 09.2919 ex 8708 29 90 10 Foldings bellows for the manufacture of articu ­ lated buses (a) 2 600 pieces 0 1 . 1 - 31 . 12 09.2920 ex 5502 00 40 10 Cellulose acetate tow made up of 10 000 fila ­ ments or more, but not exceeding 12 000 fila ­ ments , measuring 2,6 decitex per filament or more but not exceeding 2,7 decitex 350 tonnes 0 1 . 1 - 31 . 12 09.2933 ex 2903 69 90 30 1 ,3-Dichlorobenzene 2 600 tonnes 0 1 . 1 - 31 . 12 09.2934 ex 3818 00 10 30 Doped silicon slices for use in the manufacture of solar cells falling within subheading 8541 40 91 (a) 3 500 000 units 0 1 . 1 - 31 . 12 09.2935 3806 10 10  Rosin and resin acids , obtained from fresh oleo ­ resins 50 000 tonnes 0 1 . 1 - 30 . 6 09.2935 3806 10 10  Rosin and resin acids , obtained from fresh oleo ­ resine 50 000 tonnes 0 1 . 7 - 31 . 12 09.2936 ex 3815 90 90 45 Catalyst, in the form of powder, consisting of mixed vanadium and phosphorus oxides , con ­ taining by weight not more than 0,5 % of one of the following elements : lithium, potassium, sodium, cadmium or zinc, for use in the manu ­ facture of maleic anhydride from butane (a) 200 tonnes 0 1 . 1 - 31 . 12 09.2937 ex 3818 00 10 40 Doped silicon wafers having a diameter of 200 mm ( ± 0,25 mm), for use in the manufacture of products falling within heading 8542 (a) 800 000 units 0 1 . 1 - 31 . 12 L 356/6 EN Official Journal of the European Communities 31 . 12 . 97 Order No CN code Taric code Description Amount of quota Quota duty (%) Quota period 09.2939 ex 8543 89 95 43 Voltage controlled oscillator (VCO), other than temperature compensating oscillators , consisting of active and passive elements mounted on a printed circuit contained in a housing bearing:  an identification marking consisting of or including one of the following combinations of alphanumeric : 1012TDK, 1019TDK, EK304, MQC403, MQC404, MQE001 , MQE041 , MQE042, MQE051 , MQE201 , MQE411 , MQE501 , URAE8X956A, URAB8 , URAE8X960A, VD2S40, VD2S41 , VD5S07  or other identification markings relating to devices complying with the abovementioned description 70 000 000 units 0 1 . 1 - 31 . 12 09.2942 ex 2917 19 90 40 Dodecanadioic acid of a purity by weight of more than 98,5 % 1 000 tonnes 0 1 . 1 - 31 . 12 09.2943 ex 8531 20 80 10 Liquid crystal display (LCD), other than with an active matrix , comprising electronic com ­ ponents , other than products with one or more of the following characteristics :  comprising one or more monolithic in ­ tegrated circuits mounted on the glass ('chip on glass ' technology)  having 256 000 pixels or more 20 000 000 units 0 1 . 1 - 31 . 12 09.2944 9013 80 30 Liquid crystal display, other than with an active matrix, consisting of a layer of liquid crystals between two plates or sheets of glass 30 000 000 units 0 1 . 1 - 31 . 12 09.2945 ex 2940 00 90 10 D-Xylose 1 500 tonnes 0 1 . 1 - 31 . 12 09.2947 ex 3904 69 90 95 Poly (vinylidene fluoride), in powder form, for the preparation of paint or varnish for coating metal (a) 900 tonnes 0 1 . 1 - 31 . 12 09.2948 ex 8529 90 40 10 Keypads, comprising a layer of silicone and polycarbonate keytops , for the manufacture of mobile radiotelephones of subheading 8525 20 91 (a) 70 000 000 units 0 1 . 1 - 31 . 12 09.2949 ex 8543 89 95 44 Temperature compensating oscillator, com ­ prising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing bearing:  an identification marking consisting of or including one of the following alphanumeric combinations: 321 1A-ANF50, 5111B-ANL51 , TCXOlll , TX02603  or other identification markings relating to devices complying with the abovementioned description 6 500 000 units 0 1 . 1 - 31 . 12 09.2950 ex 2905 50 10 20 2-Chloroethanol , for the manufacture of liquid thioplasts of subheading 4002 99 90 (a) 4 000 tonnes 0 1 . 1 - 31 . 12 31 . 12 . 97 MENl Official Journal of the European Communities L 356/7 Order No CN code Taric code Description Amount of quota Quota duty (% ) Quota period 09.2951 ex 3302 90 90 10 Crude mixture of geranoil and nerol containing by weight:  55 ( ±5) % geranoil ,  34 ( ± 3) % nerol and  7 ( ± 3) % hydrocarbons 3 000 tonnes 0 1 . 1 - 31 . 12 . 1 99i 09.2953 ex 8529 90 40 20 Keypad wholly of silicone or wholly of polycar ­ bonate , including printed keys , for the manufac ­ ture of mobile radio-telephones of subheading 8525 20 91 (a) 20 000 000 units 0 1 . 1 - 31 . 12 09.2954 ex 2926 90 99 55 3-[Trifluoromethyl ] phenylacetonitrile 100 tonnes 0 1 . 1 - 31 . 12 09.2955 ex 2932 19 00 60 Flurtamone (ISO) 200 tonnes 0 1 . 1 - 31 . 12 09.2956 ex 3818 00 10 60 High temperature hydrogen-treated (so-called "hydrogen-annealed") doped silicon wafer, with a diameter of 150 mm ( ± 0,5 mm), for the manu ­ facture of products falling within heading No 8542 (a) 220 000 units 0 1 . 1 - 31 . 12 09.2957 ex 8507 90 98 10 Stamped cylindrical can , in non-alloy steel , post ­ nickel-plated, for an accumulator, of a diameter of 13 mm or more but not exceeding 17 mm, and of a height of 27 mm or more but not exceeding 70 mm 35 000 000 units 0 1 . 1 - 30 . 6 . 1998 09.2958 ex 8540 11 19 91 Colour cathode-ray tube equipped with electron guns placed side by side (in-line technology), with a diagonal measurement of the screen of 89 cm or more 20 000 units 0 1 . 1 - 31 . 12 09.2959 ex 4804 41 91 ex 4804 41 99 ex 4804 51 90 10 10 10 Kraft paper and paperboard, weighing more than 150 g/m2, only consisting of unbleached virgin fibres obtained by the chemical sulphate process , for the manufacture of products falling within heading 3921 (a): 30 000 tonnes 0 1.1 - 31 . 12 09.2961 ex 5402 43 00 20 Synthetic bicomponent filament yarn , not textured, untwisted, measuring 1 650 decitex, consisting of 1 10 filaments each having a core of polyethylene terephthalate and a skin of poly ­ amide-6, containing by weight 75 % or more but not exceeding 77 % of polyethylene tereph ­ thalate , for use in the manufacture of roofings (a) 1 500 tonnes 0 1 . 1 - 30 .6 . 1998 09.2962 ex 8529 10 70 70 Surface acoustic wave filter for a transmit centre frequency of 902,5 MHz and a receive centre frequency of 947,5 MHz 125 000 units 0 1 . 1 - 30 . 6 . 1998 L 356/8 [ EN I Official Journal of the European Communities 31 . 12. 97 Order No CN code Taric code Description Amount of quota Quota duty (%) Quota period 09.2963 ex 8533 21 00 31 Fixed thick film resistor, with a resistance of 10 ohm or more but not exceeding 2,2 Mohm, a dissipation rate not exceeding 0,063 W, contained in a housing of the SMD (surface mounted device) type the exterior dimensions of which do not exceed 0,4 x 0,55 x 1,1 mm 300 000 000 units 0 1 . 1 - 31 . 12 09.2964 ex 5502 00 80 20 Filament tow of cellulose produced by organic solvent spinning (Lyocell), for use in the paper industry (a) 1 200 tonnes 0 1 . 1 - 31 . 12 09.2965 ex 5502 00 80 30 Filament tow of cellulose produced by organic solvent spinning (Lyocell ), for the manufacture of combed yarn (a) 80 tonnes 3 1 . 1 - 30 . 6 . 1998 09.2966 ex 2839 19 00 20 Crystalline disodium disilicate , containing by weight:  59 % or more of silicon-dioxide  30 % or more of disodium oxide 4 000 tonnes 0 1 . 1 - 31 . 12 09.2967 ex 8518 29 20 ex 8518 29 80 20 30 Loudspeaker, having a diameter of less than 23 mm, for use in the manufacture of products falling within subheading 8525 20 91 (a) 2 000 000 units 0 1 . 1 - 30 . 6. 1998 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) However, the tariff quota is not allowed where processing is carried out by retail or catering undertakings , ( i ) The specific additional duty is applicable .'